NO. COA13-1170

                     NORTH CAROLINA COURT OF APPEALS

                           Filed: 15 July 2014


IN THE MATTER OF:

APPEAL OF: DIXIE BUILDING, LLC             North Carolina Property
from the decision of the                   Tax Commission
Guilford County Board of                   No. 13 PTC 124
Equalization and Review


    Appeal by appellant from order entered 28 June 2013 by the

North   Carolina   Property     Tax   Commission      sitting   as   the   State

Board of Equalization and Review.         Heard in the Court of Appeals

19 February 2014.


    Tuggle Duggins, P.A., by Michael S. Fox, J. Nathan Duggins
    III, Martha R. Sacrinty, and Sarah J. Hayward, for
    appellant Dixie Building, LLC.

    Guilford County Attorney J. Mark Payne and Deputy County
    Attorney Matthew J. Turcola, for appellee Guilford County.


    GEER, Judge.


    Dixie Building, LLC appeals from an order entered by the

North   Carolina     Property    Tax    Commission      ("the    Commission")

dismissing   Dixie    Building's      appeal   from    the   Guilford      County

Board of Equalization and Review ("the Guilford County Board")

on the grounds that Dixie Building's original request to the

Guilford County Board      for a hearing        was untimely.         Although
                                      -2-
Dixie Building contends that it was permitted, under N.C. Gen.

Stat. § 105-322 (2013), to submit its appeal to the Guilford

County Board at any time prior to the Board's adjournment for

the year, Dixie Building's construction of the statute would

place various subsections of the statute in conflict with each

other.

       Reading the statute as a whole and in a manner that gives

each     provision   meaning     leads     to      the     conclusion     that     the

legislature intended to allow boards of equalization and review

to set deadlines for the filing of hearing requests.                           Because

Dixie    Building    failed     to   comply     with       the   Guilford      County

deadline,     the    Commission       properly           concluded     that      Dixie

Building's appeal was untimely.            We, therefore, affirm.

                                     Facts

       Dixie Building owns real property in Guilford County.                        In

2012, Guilford County performed a revaluation of all property

within its boundaries as it was required to do pursuant to N.C.

Gen. Stat. § 105-286(a)(1) (2013).                 The Guilford County Board

established a deadline of 2 July 2012 for appealing revaluations

and assessments for the 2012 year.

       Following the 2012 revaluation, Dixie Building disputed the

resulting     appraisal   values      of     six     properties        ("the     Dixie

properties").        However,    Dixie      Building       did   not    appeal     the
                                               -3-
revaluations        of    the     Dixie       properties      by   the    2   July      2012

deadline.         Instead, almost five months later, on 30 November

2012, Dixie Building filed a written notice with the Guilford

County      Board    formally        requesting          an   appeal     of      the    2012

revaluations of the Dixie properties.                     In addition, counsel for

Dixie       Building,       while        representing         other      clients        with

revaluation appeals, attended a Guilford County Board meeting on

16 January 2013.           During that meeting, Dixie Building's counsel

made an oral request for the Guilford County Board to review the

2012 revaluations of the Dixie properties.

       On   22    January       2013,    the    Guilford      County     Board    notified

Dixie Building in writing that it was denying Dixie Building's

request to challenge the 2012 reappraisal values on the grounds

that    its      appeal    "was     not       timely."        Dixie    Building        timely

appealed that denial to the Commission on 18 February 2013.                                On

28 June 2013, the Commission entered an order granting Guilford

County's motion to dismiss on the grounds that the appeal to the

Guilford County Board was in fact untimely.                        Dixie Building has

timely appealed the Commission's order to this Court.

                                         Discussion

       In   an    appeal    from        the    Commission,      "[q]uestions       of    law

receive de novo review, while issues such as sufficiency of the

evidence to support the Commission's decision are reviewed under
                                          -4-
the whole-record test."            In re Appeal of the Greens of Pine Glen

Ltd. P'Ship, 356 N.C. 642, 647, 576 S.E.2d 316, 319 (2003).

Dixie Building contends on appeal that the Commission erred in

construing the pertinent statutes when it concluded that Dixie

Building's appeal to the Guilford County Board was untimely.

    Questions        of     statutory      interpretation,        such      as    Dixie

Building poses, "are questions of law[.] . . .                           The primary

objective of statutory interpretation is to give effect to the

intent of the legislature."                First Bank v. S & R Grandview,

L.L.C., ___ N.C. App. ___, ___, 755 S.E.2d 393, 394 (2014).                           In

construing a statute, "[t]he plain language of a statute is the

primary   indicator        of    legislative     intent."        Id.   at    ___,     755

S.E.2d at 394. However, when statutory language is ambiguous,

"we are required to examine the entire statute to ascertain its

meaning   and   to    give       force   and    effect   to   every    part      of   it,

reconciling, when reasonably possible, any seeming conflicts by

comparing its sections and provisions with each other."                           State

Bd. of Agric. v. White Oak Buckle Drainage Dist., 177 N.C. 222,

226, 98 S.E. 597, 599 (1919).

    Pursuant     to       N.C.    Gen.   Stat.    §   105-286,    each      county    is

required to reappraise all real property every eight years.                           In

years when a general reappraisal of real property has not been

done, N.C. Gen. Stat. § 105-287 (2013) limits the circumstances
                                   -5-
under which the county may change the appraised value of real

property.    N.C. Gen. Stat. § 105-322(g)(1)c provides that the

county board of equalization and review has a duty to review the

tax lists and increase and decrease the appraised value of any

property as appropriate, although "the board shall not change

the appraised value of any real property from that at which it

was appraised for the preceding year except in accordance with

the terms of G.S. 105-286 and 105-287."

    N.C.    Gen.   Stat.   §   105-322(e)   sets   out   the   provisions

regarding when a board of equalization and review shall meet and

regulates the starting date and the ending date for a board's

meetings:

            Time of Meeting. -- Each year the board of
            equalization and review shall hold its first
            meeting not earlier than the first Monday in
            April and not later than the first Monday in
            May.   In years in which a county does not
            conduct a real property revaluation, the
            board shall complete its duties on or before
            the third Monday following its first meeting
            unless, in its opinion, a longer period of
            time is necessary or expedient to a proper
            execution of its responsibilities.    Except
            as provided in subdivision (g)(5) of this
            section, the board may not sit later than
            July 1 except to hear and determine requests
            made under the provisions of subdivision
            (g)(2), below, when such requests are made
            within the time prescribed by law.    In the
            year in which a county conducts a real
            property   revaluation,   the  board   shall
            complete its duties on or before December 1,
            except that it may sit after that date to
            hear and determine requests made under the
                                   -6-
            provisions of subdivision (g)(2), below,
            when such requests are made within the time
            prescribed by law.    From the time of its
            first meeting until its adjournment, the
            board shall meet at such times as it deems
            reasonably   necessary    to   perform   its
            statutory duties and to receive requests and
            hear the appeals of taxpayers under the
            provisions of subdivision (g)(2), below.

(Emphasis added.)

    Our Supreme Court has explained that "[t]he reason why the

Board of Equalization is required to act within a fixed time is

apparent.     The   taxing   authority   must   know   the   value   of   the

taxable property before it can fix a rate sufficient to meet

governmental needs."     Spiers v. Davenport, 263 N.C. 56, 59, 138

S.E.2d 762, 764 (1964).        See also N.C. Gen. Stat. § 105-347

(2013) (providing that county must set property tax rate "not

later than the date prescribed by applicable law or, in the

absence of specific statutory provisions, not later than the

first day of August" so as to provide revenues "necessary to

meet the general and other legally authorized expenses of the

taxing units"); N.C. Gen. Stat. § 105-360(a) (2013) (providing

that property taxes are due and payable on September 1 of fiscal

year for which taxes are levied with interest accruing if taxes

are paid on or after January 6).

    N.C. Gen. Stat. § 105-322(g) sets out the powers and duties

of a board of equalization and review, including the duty to
                                        -7-
review tax lists, the duty to hear taxpayer appeals, the power

to appoint committees, the power to issue subpoenas, and the

power to examine witnesses and documents.                 With respect to the

duty to hear taxpayer appeals, N.C. Gen. Stat. § 105-322(g)(2)

provides:

             Duty to Hear Taxpayer Appeals.        --  On
             request, the board of equalization and
             review shall hear any taxpayer who owns or
             controls property taxable in the county with
             respect to the listing or appraisal of the
             taxpayer's property or the property of
             others.

                    a.     A request for a hearing under this
                           subdivision (g)(2) shall be made
                           in writing to or by personal
                           appearance before the board prior
                           to its adjournment.     However, if
                           the taxpayer requests review of a
                           decision made by the board under
                           the   provisions   of    subdivision
                           (g)(1), above, notice of which was
                           mailed fewer than 15 days prior to
                           the   board's    adjournment,    the
                           request for a hearing thereon may
                           be made within 15 days after the
                           notice of the board's decision was
                           mailed.

(Emphasis added.)

       In   arguing      that   its   request   for   a   hearing     before   the

Guilford County Board was timely, Dixie Building points to N.C.

Gen.    Stat.   §     105-322(g)(2),      asserting       that   it   should    be

construed as providing that any request made prior to a board's

adjournment is timely.            Dixie Building further contends that
                                      -8-
"the time prescribed by law" referenced in N.C. Gen. Stat. §

105-322(e) is defined by N.C. Gen. Stat. § 105-322(g)(2) as the

date of the Guilford County Board's adjournment for the year.

Consequently, Dixie Building asserts, its request for a hearing,

presented prior to the Guilford County Board's adjournment, was

timely.    We disagree.

       The plain language of N.C. Gen. Stat. § 105-322(e) cannot

be     reconciled   with   Dixie   Building's    interpretation    of    the

statute.      In N.C. Gen. Stat. § 105-322(e), the General Assembly

provided generally that "the board shall meet at such times as

it deems reasonably necessary to perform its statutory duties

and to receive requests and hear the appeals of taxpayers under

the provisions of subdivision (g)(2), below."           (Emphasis added.)

However, the legislature also mandated that in years involving a

real property revaluation, as occurred in 2012, "the board shall

complete its duties on or before December 1 . . . ."              Id.    The

only exception is that the board "may sit after that date to

hear    and   determine    requests    made   under   the   provisions   of

subdivision (g)(2), below, when such requests are made within

the time prescribed by law."       Id. (emphasis added).

       Thus, the plain language of N.C. Gen. Stat. § 105-322(e)

limits the board's authority after 1 December to only hearing

and determining requests for review under N.C. Gen. Stat. § 105-
                                             -9-
322(g)(2).          The General Assembly did not authorize a board of

equalization and review to receive requests for hearings under

subdivision (g)(2) after 1 December.                       Under N.C. Gen. Stat. §

105-322(e),         the   board     may   only     receive       requests       prior         to    1

December.       However, N.C. Gen. Stat. § 105-322(e) adds a further

limitation that hearings after 1 December may only be held for

those       requests      "made     within    the     time       prescribed          by       law,"

suggesting that the deadline for requests could be a date other

than 1 December.

       N.C. Gen. Stat. § 105-322(g)(2)a, the subsection on which

Dixie       Building      relies,    can     be     read    in     a    manner        that         is

consistent with the plain language of N.C. Gen. Stat. § 105-

322(e).       The focus of N.C. Gen. Stat. § 105-322(g)(2)a is on how

"[a] request for a hearing under this subdivision (g)(2) shall

be made . . . ."            The statute specifies that the hearing request

may    be    made    in   two     ways:   in writing        to    the        board    or      by    a

personal appearance before the board.                        The subsection, rather

than granting the taxpayer the absolute right to make a request

up until the board's adjournment for the year (a construction

that    would       place    §    105-322(g)(2)a      in     conflict          with       §    105-

322(e)), can be read instead as providing an outside limit on

when a board of equalization may allow requests for hearings to

be    made.     The       subsection      establishes      that        the    board       has      no
                                         -10-
authority      to    grant     a   hearing      for   a     request   made   after

adjournment.1

      Such a construction is also consistent with N.C. Gen. Stat.

§ 105-322(f), which requires a board to publish a notice of

certain dates prior to the board's first meeting for the year.

In addition to announcing the date, hours, place, and purpose of

the first meeting of the board, the notice must also "state the

dates and hours on which the board will meet following its first

meeting and the date on which it expects to adjourn . . . ."

Id.   (emphasis      added).       If    a   board    subsequently    decides   to

adjourn at a later date than was originally announced, it must

provide notice "published at least once in the newspaper in

which the first notice was published, such publication to be

prior     to   the   date    first      announced     for    adjournment."      Id.

(emphasis added).

      The notice requirements of N.C. Gen. Stat. § 105-322(f)

regarding adjournment can only be effective if a board has the

authority to set deadlines prior to the time of adjournment for

the submission of requests for a hearing.                   It would be difficult

for a board to identify an adjournment date in advance that

would allow adequate time to conduct hearings without setting a
      1
      N.C. Gen. Stat. § 105-322(g)(2)a includes an exception, not
applicable here, when the board has made a decision under § 105-
322(g)(1) and notice was sent out less than 15 days prior to the
board's adjournment.
                                            -11-
deadline for requests for hearings sufficiently in advance of

the    projected      adjournment          date.        In   addition,        under     Dixie

Building's construction of N.C. Gen. Stat. § 105-322(g)(2)a, an

aggrieved taxpayer could request a hearing on the scheduled date

of    adjournment,         but    that    would    require      that    the    board     then

postpone       adjourning         until    the     hearing      could    be     conducted.

However,      the    board       would    then    be   unable    to    comply    with    the

notice provision for adjournment set out in N.C. Gen. Stat. §

105-322(f).

       Dixie Building nonetheless urges that a board could hear an

appeal       the    same    day     it    was     requested,      thus       avoiding    any

deviation from the statute's notice requirements.                               N.C. Gen.

Stat.    §    105-322(g)(2)c,            however,      provides       that    "[u]pon    the

request of an appellant, the board shall subpoena witnesses or

documents if there is a reasonable basis for believing that the

witnesses have or the documents contain information pertinent to

the decision of the appeal."                 In addition, the General Assembly

has granted a board of equalization and review the power to

"subpoena witnesses or documents on its own motion . . . ."

N.C. Gen. Stat. § 105-322(g)(3)b.                      A hearing occurring on the

same day as a request for a hearing would preclude the board

from exercising these powers.
                                           -12-
    Further,      it    is    entirely      plausible         that    if    an   announced

adjournment      date   were     the      deadline      for   requests       for     hearing

rather than the deadline set by a board, many taxpayers would

wait until the last day to make their requests.                        An inability to

conduct all the requested hearings in one meeting would then

force a postponement of the adjournment date and violation of

the notice provisions.

    We     can    see    no     basis      for    concluding         that    the     General

Assembly intended to strip a board of equalization and review of

the power to set a reasonable schedule for receiving requests

for a hearing that would ensure a full and careful consideration

of a taxpayer's appeal.               Indeed, N.C. Gen. Stat. § 105-322(e)

mandates that "[f]rom the time of its first meeting until its

adjournment, the board shall meet at such times as it deems

reasonably    necessary        to    perform      its    statutory         duties    and   to

receive requests and hear the appeals of taxpayers under the

provisions of subdivision (g)(2), below."                     (Emphasis added.)

    In short, Dixie Building's proposed construction of N.C.

Gen. Stat. § 105-322(g)(2) to allow requests for hearing through

the date of adjournment would place that subsection in conflict

with numerous other subsections.                  When the statute is read as a

whole giving effect to all of its provisions, we hold that the

Guilford    County      Board       and   the     Property      Commission          properly
                                       -13-
concluded that the legislature intended for a local board of

equalization    and     review    to     have   the   authority     to    set   a

reasonable   deadline     prior     to    its   adjournment   for    accepting

requests for revaluation appeals and that such time is "the time

prescribed by law" provided for in N.C. Gen. Stat. § 105-322(e).

See Rhyne v. K-Mart Corp., 358 N.C. 160, 188, 594 S.E.2d 1, 20

(2004) (holding that "this Court does not read segments of a

statute in isolation.            Rather, we construe statutes            in pari

materia, giving effect, if possible, to every provision.").

    Because 2012 was a revaluation year for Guilford County,

the Guilford County Board set 2 July 2012 as the deadline for

appeal requests for that year and because Dixie Building did not

submit its hearing request by that date, Dixie Building did not

timely   request   an    appeal     of    the   revaluation   of    the    Dixie

properties for the tax year 2012.               The Commission, therefore,

properly dismissed Dixie Building's revaluation appeal.


    Affirmed.

    Judges ROBERT C. HUNTER and McCULLOUGH concur.